IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. WR-85,343-01



                      EX PARTE NAIM MUHAMMAD, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
   IN CAUSE NO. F-11-00698 IN THE CRIMINAL DISTRICT COURT NO. 4
                           DALLAS COUNTY



       Per curiam.


                                          ORDER

       In May 2013, a jury found applicant guilty of the offense of capital murder. See

T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory punishment

questions, the trial court sentenced him to death.1 On February 3, 2015, the State filed in

this Court its brief on applicant’s direct appeal. Pursuant to Article 11.071 §§ 4(a) and



       1
         See Art. 37.071. Unless otherwise indicated all references to Articles refer to the Code
of Criminal Procedure.
                                                                                 Muhammad - 2

(b)2 , applicant’s initial application for a writ of habeas corpus was due to be filed in the

trial court on or before June 18, 2015, assuming a motion for an extension was timely

filed and granted.

       It has been more than a year and a half since the application was due in the trial

court. Accordingly, we order the trial court to resolve any remaining issues in the case

within 180 days from the date of this order. The clerk shall then immediately transmit the

complete writ record to this Court. Any extensions of time shall be requested by the trial

judge, or on his or her behalf, and obtained from this Court.

       IT IS SO ORDERED THIS THE 29TH DAY OF MARCH, 2017.




Do Not Publish




       2
        Unless otherwise indicated all references to Articles refer to the Code of
Criminal Procedure.